Citation Nr: 1043002	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-28 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for nausea.

4.  Entitlement to service connection for a disability due to 
asbestos exposure/environmental hazards.  

5.  Entitlement to service connection for hearing loss 
disability.  

6.  Entitlement to service connection for a vestibular 
disorder/dizziness. 

7.  Entitlement to service connection for speech impairment.  

8.  Entitlement to service connection for a cervical spine 
disorder.  

9.  Entitlement to service connection for chronic fatigue 
syndrome.  

10.  Entitlement to an initial disability evaluation in excess of 
10 percent for tinnitus.  

11.  Entitlement to an initial higher evaluation for post-
traumatic stress disorder (PTSD).  

12.  Entitlement to an initial compensable disability evaluation 
for irritable bowel syndrome.  

13.  Entitlement to an initial compensable disability evaluation 
for thoracolumbar spine strain.  

14.  Entitlement to an initial compensable disability evaluation 
for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from June 1998 to January 2003 and 
from June 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania.  

The Veteran appeared at a videoconference hearing at the 
Philadelphia RO before the undersigned Veterans Law Judge in May 
2010.  A transcript of the hearing is of record.  

The issues of service connection for hearing loss; a vestibular 
disorder, claimed as dizziness; a speech impairment; a cervical 
spine disorder, claimed as neck pain; and chronic fatigue 
syndrome, are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

 At his May 2010 hearing and in a statement in support of claim 
submitted at the time of the hearing, the Veteran withdrew his 
appeal as to the issues of entitlement to service connection for 
nausea, a left knee disorder, a left ankle disorder, and a 
disability arising from asbestos exposure/environmental hazards, 
and also the issues of higher evaluations for irritable bowel 
syndrome, tinnitus, thoracolumbar strain, right knee strain, and 
PTSD.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it 
relates to the issues of entitlement to service connection for 
nausea, a left knee disorder, a left ankle disorder, and a 
disability arising from asbestos exposure/environmental hazards, 
and the issues of higher evaluations for irritable bowel 
syndrome, thoracolumbar strain, tinnitus, right knee strain, and 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nausea; Left Knee; Left Ankle; Disability 
Arising From Asbestos 
Exposure/Environmental Hazards; Irritable 
Bowel Syndrome; Tinnitus; Thoracolumbar 
Strain; Right Knee Strain; and PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at his May 2010 hearing, withdrew his appeal as to the 
issues of service connection for nausea, a left knee disorder, a 
left ankle disorder, and a disability arising from asbestos 
exposure/environmental hazards, and also the issues of higher 
evaluations for irritable bowel syndrome, tinnitus, thoracolumbar 
strain, right knee strain, and PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice as it relates to 
these issues.




ORDER

The appeal, as to the issues of entitlement to service connection 
for nausea, a left knee disorder, a left ankle disorder, and a 
disability arising from asbestos exposure/environmental hazards, 
and the issues of higher evaluations for irritable bowel 
syndrome, thoracolumbar strain, tinnitus, right knee strain, and 
PTSD, is dismissed.


REMAND

At the time of his May 2010 hearing, the Veteran testified that 
he was still receiving treatment for all his remaining claimed 
conditions.  The Board notes that the last VA treatment records 
associated with the claims folder date back to June 2008.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. 
App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

The Veteran maintains that he has been told by his VA physician 
that his claimed conditions were related to his period of service 
or to his service-connected traumatic brain injury (TBI).  
Although the record was kept open for the Veteran to submit 
statements from his VA physician, the Veteran did not submit any 
such statements.  However, the records which have not been 
associated with the claims folder might contain such statements.  
As such, an attempt should be made to obtain copies of all 
treatment records of the Veteran from the Willow Grove and 
Philadelphia VA facilities.  

As it relates to the all remaining issues of service connection, 
the Board notes that the Veteran is currently in receipt of 
Social Security Administration (SSA) disability benefits based 
upon statements in the claims folder.  Neither a copy of the SSA 
decision nor the treatment records used in awarding the benefits 
has been associated with the claims folder.  VA has an obligation 
to obtain copies of all SSA decisions and the records underlying 
those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  
These records have not been associated with the claims folder.

As it relates to the Veteran's claim of service connection for 
hearing loss, the Board notes that at the time of a November 2005 
audiological evaluation, performed in conjunction with the 
Veteran's release from service, he was noted to have decibel 
level readings of 60, 55, 40, 45, and 45 in the left ear at 500, 
1000, 2000, 3000 and 4000 Hertz and decibel level readings of 50, 
50, 30, 35, and 30 in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz, demonstrating a hearing loss in both ears for VA 
rating purposes.  However, at the time of a January 2006 VA 
audiological evaluation, the Veteran was found to have decibel 
level readings of 20, 20, 15, 20 and 20 in the right ear and 20, 
25, 10, 15, and 20 in the left ear at 500, 1000, 2000, 3000, and 
4000 Hertz.  Speech recognition testing was 96 percent for both 
the left and right ear.  Such readings would demonstrate no 
hearing loss for VA rating purposes.  

At his May 2010 hearing, the Veteran indicated that his VA 
physician stated that he currently had hearing loss related to 
his period of service.  Given the wide discrepancy in the decibel 
level readings in tests performed in November 2005 and January 
2006, and as the matter is in remand status, the Veteran should 
be afforded an additional VA audiological evaluation to determine 
the nature and etiology of any current loss, if found, and its 
relationship, if any to his period of service.  

With regard to the Veteran's claim of service connection for a 
vestibular disorder, the Board notes that the Veteran reported 
symptoms of dizziness and postural vertigo in a medical history 
questionnaire concurrent with a pre-deployment physical 
examination in May 2004.   At the time of his January 2006 VA 
examination, the Veteran was found to have positional vertigo.  
In a March 2006 VA examination, wherein the examiner noted that 
he had no records at all review, the Veteran was diagnosed as 
having dizziness.  At his May 2010 hearing, the Veteran indicated 
that he had been told by his VA physician that he had a 
vestibular disorder related to his service-connected TBI.  Under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  While the Veteran has been afforded several VA 
examinations wherein dizziness was noted, there have been no 
opinions rendered as to the etiology of the Veteran's dizziness, 
to include a vestibular disorder, and its relationship, if any, 
to his period of service or service-connected TBI.  As such, the 
Veteran should be afforded an examination, with the examiner 
being asked to render an opinion as to the etiology of any 
dizziness/vestibular disorder.  

With regard to the Veteran's claim of service connection for a 
neck/cervical spine disorder, the Board notes that at the time of 
a March 2006 VA examination, the Veteran was diagnosed as having 
a chronic cervical spine strain.  At his May 2010 hearing, the 
Veteran reported that he had sought and received treatment for 
his neck following service.  The Veteran also indicated that it 
was his belief that his neck condition was caused or aggravated 
by his service-connected low back disorder.  While the Veteran 
has been afforded several VA examinations, there has been no 
opinion rendered as to the etiology of any current neck disorder 
and its relationship, if any, to the Veteran's period of service 
or his service-connected thoracolumbar strain.  

With regard to the Veteran's claim for chronic fatigue syndrome, 
the Board notes that at the time of a March 2007 VA examination, 
the examiner noted that he did not see any signs of chronic 
fatigue syndrome.  However, private treatment records associated 
with the claims folder make reference to general fatigue 
associated with the Veteran's service-connected TBI.  The Board 
further observes that at the time of his May 2010 hearing, the 
Veteran testified that he had been told that he currently had 
chronic fatigue syndrome secondary to his service-connected TBI.  
Based upon the private findings and the Veteran's testimony, the 
Veteran should be afforded an additional VA examination to 
determine the absence or presence of chronic fatigue syndrome and 
its relationship, if any, to the Veteran's period of service or 
his service-connected TBI.  

Finally, as it relates to the claim of service connection for 
speech impairment, the Board notes that the Veteran has testified 
as to having a psychologically related speech impairment 
following his TBI.  He maintains that the speech impairment has 
continued to the present time.  At his May 2010 hearing, the 
Veteran reported having been diagnosed with aphasia and indicated 
that this was a result of his TBI.  While the Veteran has been 
afforded several VA examinations, there have been no examinations 
conducted to determine if the Veteran currently has aphasia or 
other speech impairment and whether the speech impairment, if 
found, is related to his period of service or is secondary to his 
service-connected TBI.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
above, the Veteran should be afforded VA examinations to 
determine the nature and etiology of any current hearing loss, 
dizziness/vestibular disorder, cervical spine disorder, speech 
impairment or chronic fatigue syndrome, and their relationship, 
if any, to his period of service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Philadelphia VAMC 
and the Willow Grove VA Outpatient Clinic 
from June 2008 to the present.  

2.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

3.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the etiology of any current hearing loss.  
All indicated tests and studies, including 
an audiogram, should be performed and all 
findings should be reported in detail.  The 
claims folder, along with a copy of this 
remand, should be made available to the 
examining physician for review and such 
review should be noted on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
hearing loss, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide rationale for this 
opinion.  The examiner should also comment 
on the impact of any post-service noise 
exposure and on the impact of any hearing 
disability on the Veteran's employment and 
daily activities.  

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any aphasia or current speech impairment.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
along with a copy of this remand, should be 
made available to the examining physician 
for review and such review should be noted 
on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
speech impairment, if found, is related to 
the Veteran's period of active service?  If 
not, is it at least as likely as not that 
the Veteran's service-connected TBI caused 
or aggravated (permanently worsened) any 
current speech impairment?  The examiner 
should provide rationales for these 
opinions.

5.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current cervical spine disorder.  All 
indicated tests and studies, including x-
rays, should be performed and all findings 
should be reported in detail.  The claims 
folder, along with a copy of this remand, 
should be made available to the examining 
physician for review and such review should 
be noted on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
cervical spine disorder is related to the 
Veteran's period of active service?   If 
not, is it at least as likely as not that 
the Veteran's service-connected 
thoracolumbar strain caused or aggravated 
(permanently worsened) any current 
neck/cervical spine disorder?  The examiner 
should provide rationale for this opinion.

6.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current chronic fatigue syndrome.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
along with a copy of this remand, should be 
made available to the examining physician 
for review and such review should be noted 
on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
chronic fatigue syndrome is related to the 
Veteran's period of active service or his 
service-connected TBI?  The examiner should 
provide rationale for this opinion.

7.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current vestibular disorder/dizziness.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
along with a copy of this remand, should be 
made available to the examining physician 
for review and such review should be noted 
on the report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
vestibular disorder/dizziness is related to 
the Veteran's period of active service or 
his service-connected TBI?  The examiner 
should provide rationale for this opinion.

8.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

9.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

10.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


